Citation Nr: 0533390	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  98-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1987 to April 
1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

This case has previously come before the Board.  In October 
2000, the Board remanded the issues of whether new and 
material evidence had been submitted to reopen the veteran's 
claims of entitlement to service connection for a psychiatric 
disorder and for a seizure disorder.  In April 2002, the 
Board reopened the claims and denied entitlement to service 
connection for a psychiatric disorder and a seizure disorder.  
The Secretary and the veteran (the parties) filed a joint 
motion for remand, citing VCAA.  In April 2004, the Court 
vacated that part of the Board's April 2002 decision 
pertaining to service connection for a psychiatric disorder 
and for a seizure disorder.  In December 2004, the Board 
remanded the issues to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned 
to the Board for further appellate review.

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1998.  He testified at a travel Board 
hearing before the undersigned Veterans Law Judge in January 
2002.  A transcript of each of the hearings has been 
associated with the claims folder.




FINDING OF FACT

A seizure disorder and an acquired psychiatric disorder were 
not manifest during service or within one year of separation, 
and are not attributable to service.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service and a seizure disorder may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2005).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in February 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the February 
2005 notice, the August 2005 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

Records in conjunction with Reserve Officers' Training Corps 
(ROTC) reflect nothing suggestive of a seizure disorder or a 
history of a head injury.  He did voice suicidal ideation.  
Testing revealed a learning disability.  It was established 
that he had an understandable emotional maladjustment at 
camp.  

The service entrance examination report, dated in October 
1986, shows that neurologic and psychiatric evaluations were 
normal.  On the accompanying medical history, the veteran 
denied having or having had periods of unconsciousness, loss 
of memory or amnesia.  Treatment records show that the 
veteran was hospitalized from March 24 to March 27, 1987, 
primarily for complaints of nervousness.  He reported that 
for several years he had had episodes of acute anxiety, 
lightheadedness, and other symptoms, such as feeling as 
though his head was being crushed.  He noted that these 
feelings occurred when he felt pressured or depressed. 
Testing was negative for a seizure disorder.  A psychiatric 
evaluation report, dated in March 1987, notes that the 
veteran had presented in the emergency room with complaints 
of lightheadedness, vertigo, and of being unable to get out 
of bed that morning.  The record reflects the veteran's 
reported history of problems dating back to the beginning of 
boot camp.  The diagnosis was personality disorder, mixed 
type, with a long history of maladaptive anxiety - laden 
reaction.  Another treatment record, dated in March 1987, 
revealed no physical finding.  Possible malingering was 
noted.  He was administratively separated for a personality 
disorder and nonadadaptability.  

Private treatment records from T .R. M. C., reveal that the 
veteran was hospitalized in 1990 for severe depression with 
active suicidal ideas and inability to abstain from alcohol 
with blackouts.  No reference was made to a seizure disorder.  
At discharge, the relevant diagnoses were:

Axis I	Major depression, single 
episode, severe, without 
psychotic symptoms, and 
possible paranoid ideas 2. 
Alcohol, dependence

Axis II	Passive/aggressive personality 
disorder 2.  Avoidant 
personality disorder

By letter dated in September 1994, the veteran's private 
physician, J. H. S., M.D., M.P.H, reported that on 
examination, the veteran was distracted, requiring frequent 
repetition of instruction and key elements of conversation 
with him.  The pertinent impression was question of 
hyperactivity and attention deficit.  The examiner noted that 
although by report the veteran had been able to obtain a 
Master's degree, he was somewhat confused by his 
presentation.  The report of examination reflects that the 
veteran admitted to having had a previous diagnosis of 
attention deficit or hyperactivity problems as child.

The veteran underwent a private evaluation in November 1994, 
by Dr. J H. S.  The relevant assessment was preexisting 
history of a significant brain injury as a child.  The 
examiner stated that he presumed that the seizure disorder 
during service was related to the previous traumatic brain 
injury.

A March 1995 neuropsychological evaluation report notes the 
veteran's report of having been involved in a motor vehicle 
accident in 1989 in which he lost consciousness for 15 
minutes.  The report also reflects the veteran's reported 
history of having worked as a psychology technician during 
service, and thereafter in various psychiatric hospitals.  He 
stated that after a head trauma in service, requiring a 3-day 
hospitalization, and followed by a return of seizures, he was 
discharged for medical reasons, secondary to a seizure 
disorder.  The examiner stated that his impression was not 
suggestive of the types of difficulties that would be 
expected given the veteran's report of multiple head 
injuries, seizure disorder, and dyslexia.  The examiner 
stated that there was no pattern of focal or lateralized 
deficits as might be anticipated with his history.  He 
pointed out that the veteran performed very well on measures 
of delayed recall, which was noted to be one of the skills 
most typically affected by head injury or nonspecific brain 
dysfunction, including epilepsy.  The examination report 
notes that the veteran's performance was much lower than 
expected on tasks not usually impaired by head injury, 
especially in well-educated individuals (i. e., fund of 
general information).

The veteran underwent a private evaluation in August 1995.  
The pertinent impression was recurring nightmares, which the 
veteran felt were related to his car crash.

In a December 1995 private neurological examination report, 
W. P., M.D., noted that the veteran had worked as a 
psychological technician at two hospitals.  The report of 
examination notes that the veteran was referred for 
neurologic evaluation as part of an assessment by multiple 
physicians because of his complaints of nightmares following 
a motor vehicle accident on July 31, 1995.  He explained that 
he did not lose consciousness, but noted a bump on his head 
and some broken glass in his hair.  He reported that since 
the time of the accident, he had been troubled by anxiety and 
panic attacks, and nightmares, especially about the accident.  
The impressions were PTSD, history of head injury at 8 years 
of age, history of anxiety and depression, and history of 
post-traumatic seizure disorder since childhood.  Dr. W. P. 
noted that the veteran declined the use of anticonvulsant 
medication, despite an apparent continuing susceptibility to 
epileptic attacks.

A private psychiatric evaluation report from the N. M. M. H. 
S, dated in December 1995, notes that the veteran complained 
of anxiety, apprehensive feelings, restlessness and periodic 
outbursts of anger and agitation.  The veteran reported 
having suffered a traumatic brain injury during childhood 
when he was riding a bike and was hit by a car.  He reported 
a history of having been in a coma for 72 hours, suffering 
from brain injury, which lead to attention deficit disorder-
like symptoms and also seizure disorder.

His past psychiatric history was noted to include a childhood 
brain injury, which left him with some dyslexic symptoms, 
attention deficit, and focusing problems.  The report of 
examination notes that he also developed a subtle mood 
disorder-like tendency with explosive behavior since 
childhood.  The relevant diagnoses were:

Axis I	a.  Mood disorder (NOS) b.  
Alcohol dependence (in 
remission)

Axis II		Deferred

Axis III	a.  Traumatic Brain Injury 
(childhood) 
b.  History of seizure 
disorder c.  Chronic feelings 
of dizziness and headache

The examiner concluded that the veteran suffered with 
tendencies of mood disorder and intermittent explosive 
disorder type of tendencies.  The physician stated that his 
history of alcoholism, genetic background of mood disorder 
and alcoholism in his family, and periodic explosive behavior 
leading to beating his wife or having a rage attack, made him 
vulnerable and sensitive toward any stimulus around him of 
some consequence.

A private psychological evaluation report, dated in December 
1995, notes the veteran's reported history of having been 
involved in a car accident as a child.  He stated that he was 
unconscious for three days, remained in the hospital for six 
months, and had to learn how to walk again.  He reported that 
thereafter, he began attending special schools, seeing a 
psychiatrist, and was placed on Dilantin for seizures for 
five years.  He also reported that at age 24, he began having 
seizures.  The veteran indicated that his father encouraged 
him not to mention his childhood head injury because of the 
possibility of discrimination.  He stated that his father 
eventually released the information to the military after he 
had had three seizures.  He also reported having worked as a 
"psych tech" in various hospitals beginning in about 1988.  
The examiner summarized that the veteran had some major 
difficulties in terms of functioning.  The report of 
examination notes that he did not present as an individual 
who had completed a graduate program in guidance and 
counseling.  The examiner noted that the veteran provided 
transcripts, which indicated that he had completed such a 
program, and seemed to be employed in a position at 
psychiatric facilities, which indicated that he might have 
convinced others of his usefulness of his mental health 
background.  The examiner stated that the nature of his 
deficits was not clear, based upon the lack of validity of 
his current testing.  Review of previous testing indicated 
that the veteran exhibited a number of deficits, which would 
compromise his vocational functioning.

VA outpatient treatment records, dated from April 1996 to May 
1997, reflect the veteran's history of head injury during 
childhood and seizure disorder.

Private work-related treatment records, dated from August 
1996 to July 1997, note the veteran's history of having 
sustained a head injury as a child.  An August record of 
treatment notes the veteran's reported history of having 
sustained a head injury in the midsummer, secondary to a 
major car accident.  A January 1997 treatment record reflects 
that he sustained a head injury when he kicked a trash can 
and the trash can lid hit him in the head.

In his May 1997 Notice of Disagreement, the veteran indicated 
that, during service, he was taken from his barracks to the 
hospital on March 23, 1997.  He further indicated that he was 
assaulted on April 21, 1987, and that perpetrator was 
arrested on April 22, 1987 for the assault of the veteran's 
acquaintance.

In a March 1996 statement, the veteran indicated that he was 
seeking service connection for aggravation of a preexisting 
seizure disorder.  He added that, prior to service, when he 
was young, he was hit by a car and sustained a head injury.  
He further reported that during service, in March 1987, he 
had been hit in the head and treated at Balboa Naval 
Hospital.

In a December 1996 statement, the veteran indicated that he 
had a post-traumatic brain injury.  He also indicated that he 
had a panic disorder, anxiety disorder, and explosive 
disorder.

A private treatment record from U. M. M. C., dated in April 
1996, notes the veteran's history of having sustained a brain 
injury at about 8 years old.  He also reported a history of a 
seizure disorder with loss of consciousness, incontinence, 
and a bitten lip.  The assessment was unclear history of 
seizure problems.  The record notes that he requested 
Dilantin.  The diagnosis was "seizure [disorder]?"

In a statement in support of the claim, dated in November 
1996, T. V. related that the veteran was her brother-in-law.  
She reported that during the summer of 1994, she had gone to 
pick up the veteran following a doctor's visit for a back 
injury.  She stated that she overheard the doctor indicate to 
the veteran's wife that something abnormal had happened 
during a back procedure performed on the veteran.  She 
related that the veteran's wife later told her that the 
veteran had undergone an epidural, which resulted in a 
seizure.  She indicated that the veteran's demeanor had gone 
from one of lightheadedness to serious.

By letter received in January 1998, the veteran's spouse 
related that prior to service entrance, the veteran was 
outgoing, open, and popular, but that upon his return from 
service, he refused to talk about his experiences, other than 
to say he had been hit over the head by a fellow serviceman, 
without elaboration.  She stated that she began noticing 
changes in the veteran, to include having a twitch in his 
eye, bad dreams, body tremors, mood swings, and abusive 
tendencies.  She attributed the veteran's mental state to 
having been assaulted in service.

In a statement in support of the claim, received in January 
1998, the veteran related that in March 1987 a fellow 
serviceman attacked a girl in his presence.  The veteran 
indicated that he told the fellow serviceman that he would 
deal with him in the morning.  He indicated that while he was 
asleep in bed that night, he was hit in the head and 
subsequently taken to Balboa Naval Hospital.  He related that 
he was attacked a second time by the same person, while 
walking to the bathroom at "MED Hold," in April 1987.  He 
indicated that he went to the hospital and that the person 
that had attacked him was arrested the next morning.

At a personal hearing before a hearing officer at the RO in 
December 1998, the veteran testified that prior to service he 
did not have a nervous condition.  Transcript at 2 (December 
1998).  He stated that during service he saw a psychiatrist 
for about 15 minutes, who recommended stress management 
class.  He testified that during service he complained of 
having the shakes in his whole body, dizziness, the feeling 
that his head was being crushed, and that he had trouble 
walking.  Id.  The veteran indicated that during service, 
someone hit him on the head with something and he awoke the 
next morning, either March 23 or March 24, 1987, in the 
emergency room.  Id. at 1-3.  He further testified that on 
the night prior to discharge, April 21, 1987, the same person 
hit him again and he went to the hospital.  Id at 3.  He 
stated that the person who had hit him was arrested the 
following day, on April 22, 1987.  The veteran's wife 
indicated that after returning from service, the veteran was 
strange.  Id.

VA outpatient treatment records, dated from January 1999 to 
May 1999, note the veteran's reported history of a seizure 
disorder.  A May 1999 shows an assessment of probable post- 
traumatic seizure disorder.

By letter dated in February 2000, the Naval School of Health 
Sciences advised that logbooks from about 10-12 years earlier 
were no longer available.

In a statement in support of his claim, received in September 
2000, the veteran reiterated that on March 23, 1987, during 
service, he was hit in the head with a metal object.  He 
stated that was hospitalized in association with that 
incident from March 23 to March 26, 1987.

By letter dated in September 1998, Dr. J. H. S. stated that 
he had cared for the veteran for work-related injuries.  He 
indicated that his records reflected that in 1994 he assigned 
a disability impairment rating of 8 percent.  He stated that 
he did not feel that his head injury was related to his 
worker's compensation injury, but apparently due to a 
combination of an injury he had when he was seven years old, 
sustaining loss of consciousness when a car struck him.  The 
letter notes that according to the veteran, this was 
exacerbated by a blunt trauma hit during service.

The impression of Magnetic resonance imaging (MRI) in April 
2000 was no significant intracranial abnormality.  A waking 
electroencephalograph (EEG) was normal in May 2000.

VA outpatient treatment records, received in September 2000, 
note the veteran's reported history of a head injury in 1987, 
and of a seizure disorder.  In April and August 1999 
treatment records, the diagnosis was post-traumatic seizure 
disorder.  A July 1999 record of treatment reflects a 
diagnosis of organic brain syndrome.  A December 1999 
treatment record discloses a diagnosis of personality 
disorder due to a history of head trauma.  The examiner noted 
that he was unsure of the validity of the veteran's report.  
A treatment record, dated in February 2000, shows diagnoses 
of rule out bipolar disorder, rule out schizophrenia, rule 
out schizoaffective disorder, rule out obsessive compulsive 
disorder, and rule out major depression.  The diagnoses in 
June 2000 were anxiety disorder, seizure disorder by history, 
head injury by history with possible cognitive deficits and 
psychological symptoms, and rule out PTSD due to 1987 head 
injury.  A waking EEG in August 2000 was normal.

At a hearing before the undersigned member of the Board in 
January 2002, the veteran testified that at service entrance, 
he advised that he had been hit by a car as a child, 
sustaining a concussion, and had taken Dilantin until 1977.  
Transcript at 4 (January 2002).  He further testified that he 
had had no problems associated with that accident after 1977.  
Id. at 5.  He reported that he was hit on the head twice 
during service.  Id. at 4.  He stated that while on a pass 
during service, he was talking to a girl in Balboa Park, when 
another individual started attacking a girl.  Id. at 5.  He 
testified that he tried, but was unable, to stop the attack, 
and that the girl ran away.  Id. at 6.  He indicated that he 
was injured and went directly to Balboa Naval Hospital, where 
he was told it would be handled in the morning.  Id.  He 
indicated that the next morning he awoke in the emergency 
room unable to walk, and unable to remember what had 
happened.  Id.  He stated that the last time he was 
unconscious was when he was a child.  Id. at 9.  The veteran 
asserted that an injury in service caused a seizure disorder 
and a psychiatric disorder.  Id. at 16.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A personality disorder is not a disease within the meaning of 
applicable legislation for disability compensation purposes. 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the record does not reflect 
that the veteran engaged in combat with the enemy.  Thus, 38 
U.S.C.A. § 1154(b) (West 2002) is not for application.

Seizure disorder

In essence, it is asserted that the veteran had a seizure 
disorder prior to service and that there was aggravation 
during service.  As noted below, the Board rejects the 
assertion/lay evidence that the veteran had a seizure 
disorder before service, during service, within one year of 
separation or currently.  Although the Board addresses the 
presumption of soundness at entry, because of the ultimate 
conclusion (noted below), the action of addressing the 
presumption of soundness borders on an exercise in futility.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected. 
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

In this case, a seizure disorder was not noted on the service 
entrance examination report.  The neurologic evaluation was 
normal.  As there was no indication of a seizure disorder 
when he entered active duty, the veteran is entitled to the 
presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A. § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that a seizure 
disorder existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a seizure disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

At service entrance, a preservice history of a seizure 
disorder was not noted.  See Doran v Brown, 6 Vet. App. 283, 
286 (1994).  VA and post-service private treatment records 
note the veteran's reported history of a seizure disorder 
since childhood.  In November 1994, a private examiner stated 
that he presumed that a seizure disorder during service was 
related to his previous head injury as a child.  Unenhanced 
by any additional medical comment by that examiner, this does 
not constitute competent medical evidence.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Based upon the lack of 
competent evidence, coupled with the absence of a preservice 
history noted at service entrance, the Board finds that the 
evidence does not establish that a seizure disorder clearly 
and unmistakably preexisted service.  Gahman v West, 12 Vet. 
App. 406 (1999).  More importantly, despite the veteran's 
assertions, there is no competent evidence that a seizure 
disorder preexisted service.  

The service medical records are negative for a diagnosis of a 
seizure disorder.  While the record discloses that he was 
hospitalized in March 1987, the records show he was admitted 
with complaints of nervousness, lightheadedness, vertigo, and 
being unable to get out of bed.  Testing for a seizure 
disorder was negative. On psychiatric evaluation, the 
diagnosis was personality disorder, mixed type, with a long 
history of maladaptive anxiety - laden reaction.

The Board notes that the veteran has received at least one 
current diagnosis of post-traumatic seizure disorder.  
However, there is no competent evidence relating post-
traumatic seizure disorder to service, including VA treatment 
records dated from 2000.  While the veteran has related a 
seizure disorder to service, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical causation or diagnosis.  See Espiritu, 4 
Vet. App. at 494; see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required.  While 
some of the medical documents note a history of seizure 
disorder since service in 1987, this is evidence which is 
simply information recorded by a medical examiner.  As noted, 
this is not competent medical evidence.  The Board notes that 
the veteran apparently has a Master's degree in guidance and 
counseling.  Nevertheless, he is not shown to be qualified to 
diagnose a seizure disorder or speculate on the etiology.

The most probative evidence also fails to establish that the 
veteran has a seizure disorder.  It is clear that some have 
entered a diagnosis.  However, the favorable diagnoses appear 
to be based on the veteran's unreliable statements.  No 
medical professional has witnessed or verified the existence 
of a seizure disorder.  The December 1995 private examiner 
noted that an accurate description of a witnessed seizure by 
a reliable witness would have had some value.  His EEG and 
MRI were either described as normal or without significant 
abnormality.  

As to the veteran's contention that he was hit in the head on 
two occasions during service, resulting in a seizure 
disorder, service medical records are negative for an 
incident in which the veteran was hit in the head by another 
individual.  While the record reflects that he was 
hospitalized during service, there is no reference to 
complaints of having been hit on the head.  His assertion is 
unsupported and not credible.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In June 1995, the veteran reported to S. J. 
C., PhD, that he had three years of active service and had 
earned the rank of E5.  Neither statement is correct.  

In regard to the veteran's assertion that he was discharged 
from service for a seizure disorder, this is patently false.  
His assertion that he was discharged for a seizure disorder 
is inconsistent with the discharge for a personality 
disorder.  

The veteran did not submit reliable evidence that a seizure 
disorder preexisted service; he did not submit reliable 
evidence that he had a seizure disorder during service; and 
he did not submit reliable evidence that a seizure disorder 
was identified or treated within 1 year of separation from 
service.  The veteran is considered an unreliable historian 
and medical opinion based upon an unreliable history is 
equally unreliable.  The veteran's recent assertions of 
inservice seizure activity and inservice head trauma are 
inconsistent with the contemporaneous record and are not 
credible.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Acquired psychiatric disorder

The veteran asserts that he has a psychiatric disorder as a 
result of service.  Of record are multiple diagnoses of 
acquired psychiatric disorders.  Service medical records are 
negative for a diagnosis of an acquired psychiatric disorder.  
As noted above, in March 1987, he presented with complaints 
of nervousness and anxiety.  On psychiatric evaluation, the 
diagnosis was personality disorder.  The only evidence 
relating an acquired psychiatric disorder to service is lay 
statements and the veteran's own statements.  As noted above, 
neither the veteran's statements nor the other lay statements 
are competent.  Espiritu, supra.

At this time, there is no competent evidence of an acquired 
psychiatric disorder during service, there is no competent 
evidence of a psychosis within one year of separation and no 
competent evidence linking an acquired psychiatric disorder 
to service.  Absent a current diagnosis related by competent 
medical evidence to service, the claim for service connection 
for an acquired psychiatric disorder must be denied.  

The Board notes that personality disorders are not diseases 
or injuries within the meaning 38 C.F.R. § 3.303(c); §§ 4.9, 
4.127 (2005).

Prior to service, the evidence reflects that the veteran was 
unable to adapt to ROTC and that he was unable adapt to his 
remarkably brief period of active duty.  His repeated 
inability to adapt does not establish the existence of a 
chronic acquired psychiatric disorder during is service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  




ORDER

Service connection for a seizure disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


